In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00073-CR

____________________


LAYLA NASIBA RUBEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 08-03824




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Layla Nasiba Ruben (1) pled guilty to
aggravated assault.  The trial court found the evidence was sufficient to find Ruben guilty,
but deferred finding her guilty, placed her on community supervision for seven years, and
assessed a fine of $1000.  The State subsequently filed a motion to revoke Ruben's
unadjudicated community supervision.  Ruben pled "true" to one alleged violation of the
terms of her community supervision.  The trial court found that Ruben violated the conditions
of her community supervision, found her guilty, and assessed punishment at fifteen years of
confinement.  
	Ruben's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On April 30, 2009, we granted an extension of time for appellant to file a pro se brief. 
We received no response from the appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support the appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (2)
	AFFIRMED.
                                                                              _________________________________
                                                                                             CHARLES KREGER
                                                                                                          Justice
Submitted on August 11, 2009
Opinion Delivered August 26, 2009
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Both the indictment and the judgment refer to appellant as "Layla Ruben." 
2. Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.